PER CURIAM.
Larry Hamblin appeals his judgment and sentence entered on his violation of probation (VOP) adjudication. He was adjudicated guilty of possessing a firearm as a convicted felon and sentenced to 10 years’ imprisonment. We find no reversible error. However, the sentencing document contains a scrivener’s error, rendering it inconsistent with the trial court’s oral pronouncement. During sentencing, the trial court imposed a $100.00 public defender fee, but the written “Order Revoking Probation” and the order on “Charges/Costs/Fees” both reflect a $200.00 public defender fee. Therefore, we affirm Hamblin’s judgment and sentence, but remand with instructions to correct the scrivener’s error. See Garcia v. State, 148 So.3d 848 (Fla. 5th DCA 2014); Croskey v. State, 71 So.3d 199 (Fla. 5th DCA 2011).
AFFIRMED; REMANDED with instructions.
PALMER, ORFINGER and BERGER, JJ., concur.